          Case 1:19-cr-00753-PGG Document 59 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               -against-
                                                                 ORDER
LUIS ALBERTO BRECEDA,
                                                             19 Cr. 753 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the conference in this action previously scheduled for

August 28, 2020 is adjourned to October 12, 2020 at 12:00 p.m. by telephone.

                Upon the application of Luis Breceda, by and through his counsel, Aaron

Mysliwiec, and with the consent of the United States of America, by and through Assistant

United States Attorney Daniel Nessim, it is further ORDERED that the time from August 28,

2020 through October 12, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7)(A), in the interests of justice. The ends of justice served by the granting of this

continuance outweigh the interest of the public and the Defendant in a speedy trial, because it

will permit the parties to review discovery and engage in discussions of a potential pre-trial

disposition.

Dated: New York, New York
       August 28, 2020
